DETAILED ACTION
This action is responsive to application filed on September 27, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Greece on September 28, 2020. It is noted, however, that applicant has not filed a certified copy of the GR20200100589 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navlakha (US Patent Application Publication No. US 20190171665 A1), in view of Parikh (US Patent Application Publication No. US 20190034475 A1).

Regarding claim 1, Navlakha teaches a method for feature selection for counteracting data skewness on locality sensitive hashing (LSH)-based search, comprising: ingesting, by an ingestion computer program and from a plurality of data sources, data; (See Navlakha [0054-0055] “ FIGS. 1 and 18 are block diagrams of example systems 100 and 1800... A hash generator 130 or 1830 can receive [Thus, ingesting] a corpus of a plurality of sample items 110A-E or 1810A-E [i.e.  plurality of data sources, data]” See also Navlakha [0075] “a digital item (“sample item,” “query item,” or simply “item”) can take a variety of forms...a digital item can take the form of a digital or electronic item such as a file, binary object, digital resource, or the like. Example digital items include documents, audio, images, videos, strings, data records, lists, sets”)

extracting, by the ingestion computer program, a plurality of features from the ingested data; (See Navlakha [0055] “In practice, the sample items 110A-E or 1810A-E can be converted to feature vectors for input to the hash generator 130 or 1830.” (See also Navlakha [0122, 0125-0127]  “ In practice, any digital item or representation of an item can be used as described herein, such as sample items, query items or both (e.g., sample items 110A-S and query item 120)... implementing feature extraction, and can be implemented in any of the examples herein, such as, for example, by the system 300 of FIG. 3 (e.g., by the feature extractor 330)...At 420, a digital item is received (e.g., any digital item [i.e. ingested data] or representation of any item as described herein), such as feature extractor 330 of system 300. At 430, features are extracted as discrete values from the digital item, such as using the feature extractor 330 of system 300.”)

transforming, by the ingestion computer program, each of the plurality of features into a feature vector; (See Navlakha [0128] “At 440, the discrete values [Thus, the plurality of features] are stored as a feature vector [Thus, transformed], such as in feature vector V 350 of system 300. The resulting vector can be used as input to a hash generator. As described herein, normalization or other pre-processing can be performed before or as part of generating the hash.” See also Navlakha [0084] “Example normalization includes...Z-score, or the like.”)

selecting, by the ingestion computer program, a subset of the plurality of features; and (See Navlakha [0234] “Further, where a subset of the feature vector is sampled [Thus, selecting] (e.g., where a feature vector includes a set of values, and only a subset of the values are sampled) [Thus, selecting a subset of the plurality of features]”)

for each selected feature vector: computing, by the ingestion computer program, a random hash function for the selected feature; and (See Navlakha [0056] “The hash generators 130 and 1830 comprise hash models 137 and 1837 ... Various features can be implemented by the model 137 or 1837, including winner-take-all functionality, setting a threshold, random projection” See also Navlakha [0241] “The fly's circuit can be viewed as a hash function, the input for which is an odor, and the output for which is a tag (referred to as a hash) for that odor.” See also Navlakha [0232-0235] “various aspects of the technologies can be architected to mimic those of fly olfactory biology (e.g., as described in Example 37). For example, input odors can be represented as feature vectors, and the resulting hash results represent firing neurons, the set of which can be called a “tag.”...input items, such as any digital item or representation of an item as described herein...can undergo hashing using one or more steps that mimic hash steps implemented in the fly for input odors. Examples of such fly hash steps include a sparse dimensionality expansion step and a sparsification step...the fly expands the dimension of the input odor by randomly projecting the information of PNs to 40-fold more Kenyon cells (KCs). Further, only a subset of the PNs are sampled; thus, the dimensionality expansion is a sparse random projection. Mimicking the random projection of the fly, input items (e.g., feature vectors) can undergo hashing...where a subset of the feature vector is sampled [Thus, selected feature vector] (e.g., where a feature vector includes a set of values, and only a subset of the values are sampled)...In its sparsification step, the fly only selects the highest-firing 5% KCs for assigning a tag” Thus, computing a random hash function for the selected feature.)

	Parikh also discloses this limitation in detail. (See Parikh [0064-0068] “Returning to FIG. 1A, once having joined 142 across tables 191-196 [Thus, selected subset] and gathered all the words contained in each record into an unordered list, implementations may then use LSH 145 to randomly generate a hashing function to partition the data. Implementations may first generate new columns to the dataset terms and pairs which are the bag of word representation of all terms and the pairs of terms in the record. Implementations may generate a SparseVector vector for each record by applying a hash function (e.g., murmur3Hash) instantiated by a seed provided by the configuration file on each element in terms where each hashed element is considered to be an index in the sparse vector. Implementations may then generate “features” 153 [Thus, selected features] for each SparseVector vector...Thus, each hash function effectively provides a limited set vocabulary (per run) to define each feature in a vector, such that when two vectors are similar their translated hash values may be similar. Implementations may then fit the dataset to MinHashLSH to create a model. [ Thus, computing a random hash function for the selected feature]”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Navlakha to incorporate the teachings of Parikh compute random hash function on selected features using Locality-Sensitive Hashing (LSH) which provides excellent scaling properties (Parikh  [0058]).	

One would be motivated to do so to reduce the search space scale and improve system performance (Parikh [0014]).

	Navlakha additionally discloses inserting, by the ingestion computer program, an output of the random hash function into a hash table with the selected feature. (See Navlakha [0055] “A hash generator 130 or 1830 can receive a corpus of a plurality of sample items 110A-E or 1810A-E and generate a respective K-dimensional sample hashes stored in a database 140 or 1840.” See also Navlakha [0060] “although databases 140 and 1840 are shown, in practice, the sample hashes can be stored in a variety of ways without being implemented in an actual database. For example, a hash table”)
	
	Regarding claim 2, Navlakha further in view of Parikh, [hereinafter Navlakha-Parikh], teaches all limitations and motivations of claim 1, further comprising: scoring, by the ingestion computer program and using a scoring method, each of the feature vectors, wherein the ingestion computer program selects the subset of the features based on the scoring of the feature vectors. (See Navlakha [0241] “The fly's circuit can be viewed as a hash function, the input for which is an odor, and the output for which is a tag (referred to as a hash) for that odor.” See also Navlakha [0234-0235] “Further, where a subset of the feature vector is sampled (e.g., where a feature vector includes a set of values, and only a subset of the values are sampled), the matrix is sparse, mimicking the sparse projection in the fly. In its sparsification step, the fly only selects [Thus, selects the subset of the features] the highest-firing 5% [i.e. based on scoring] KCs for assigning a tag” See also Navlakha Fig. 37 FIG. 37 shows an overview of the fly hashing algorithms, showing top m [i.e. scoring] is sent to Fly Hash. [Thus, selects the subset of the features based on the scoring of the feature vectors])

	Regarding claim 6, Navlakha-Parikh teaches all limitations and motivations of claim 1, further comprising: ranking, by the ingestion computer program, the outputs of the random hash function by selecting features having a highest ranking (See Navlakha [0241] “The fly's circuit can be viewed as a hash function, the input for which is an odor, and the output for which is a tag (referred to as a hash) for that odor.” See also Navlakha [0234-0235] “Further, where a subset of the feature vector is sampled (e.g., where a feature vector includes a set of values, and only a subset of the values are sampled), the matrix is sparse, mimicking the sparse projection in the fly. In its sparsification step, the fly only selects [Thus, selects the subset of the features] the highest-firing 5% [Thus, selecting features having a highest ranking] KCs for assigning a tag” See also Navlakha Fig. 37 FIG. 37 shows an overview of the fly hashing algorithms, showing top m [i.e. scoring] is sent to Fly Hash. [Thus, by selects the subset of the features based on the scoring of the feature vectors])

	Regarding claim 7, Navlakha teaches a method for locality sensitive hashing (LSH)-based searching, comprising: receiving, by a search computer program, a query; extracting, by the search computer program, a plurality of query features from the query;	 (See Navlakha [0075] “a digital item (...“query item”...) can take a variety of forms...a digital item can take the form of a digital or electronic item such as a file, binary object, digital resource, or the like. Example digital items include documents, audio, images, videos, strings, data records, lists, sets”  See also Navlakha [0122, 0125-0127] “any digital item or representation of an item can be used as described herein, such as sample items, query items or both (e.g., sample items 110A-S and query item 120)... method 400, implementing feature extraction, and can be implemented in any of the examples herein, such as, for example, by the system 300 of FIG. 3 (e.g., by the feature extractor 330).  At 420, a digital item is received (e.g., any digital item] or representation of any item as described herein), such as feature extractor 330 of system 300. At 430, features are extracted as discrete values from the digital item, such as using the feature extractor 330 of system 300.” See also Navlakha [0368-0369] “receiving a query; extracting a feature vector from the query to produce a query feature vector;”)

computing, by the search computer program, an output of a first random hash function for each of the query features; (See Navlakha [0091] “In any of the examples herein, a hash generator applying a hash model can be used to generate hashes. In practice, the same hash model used to generate hashes for sample items can be used to generate a hash for a query item, thereby facilitating accurate matching of the query item to the sample items. In practice, any hash model can be used that aids in hashing items for a similarity search. In any of the examples herein, a hash model can include one or more expansion matrices that transform an item's features (e.g., the feature vector of the item) into a hash with expanded dimensions.” See also Navlakha [0289]  Disclosing the use of multiple hashing functions h2 [e.g. FlyHash] and h1 [e.g. SimHash]. See also Navlakha [0308] “SimHash computes the dot product of x with a dense Gaussian random matrix...FlyHash (effectively) computes the dot product of x with a sparse binary random matrix. See also Navlakha [0371] “performing hashing to generate a hash of the sample feature vectors and query feature vector” [Thus, computing an output of a first random hash function for each of the query features])

identifying, by the search computer program and in a hash table comprising a plurality of inserted features, each inserted feature associated with a inserted output of a second random hash function, the plurality of the inserted features having stored outputs based on a comparison of the outputs of the first random hash function to the inserted outputs; and (See Navlakha [0078] “a digital item or its representation can be stored in a database (e.g., a sample item or query item database). The database can include items with or without a preprocessing step. In particular examples, items are stored as a feature vector in a feature vector database (e.g., sample item feature vectors or query item feature vectors can be stored in a feature vector database or query item feature vectors can be stored in a feature vector database).” See also Navlakha [0128] “pre-processing can be performed...as part of generating the hash.”  See also Navlakha [0060] “although databases 140 and 1840 are shown, in practice, the sample hashes can be stored in a variety of ways without being implemented in an actual database. For example, a hash table” See also Navlakha [0069] “the sample item hashes [e.g. output of a first random hash function] can be entered into a database, such as for comparison with other hashes (e.g., a query item hash [e.g. output of a second random hash function])” See also Navlakha Figs, 2, 19,  [0072-0073] “At 250 or 1950, a hash of the query item(s) is generated using a hash model that includes expanding the dimension of a feature vector for an incoming query item and sparsifying the hash...In example hash models, winner-take-all functionality, setting a threshold, random projection...At 260 or 1960, matches [i.e. compare] the query item hash(es) to the sample hashes database...Exemplary matching includes a nearest neighbor [i.e. similarity] search (e.g., an exact, an approximate, or a randomized nearest neighbor search)” Thus,  identifying, in a hash table comprising a plurality of inserted features, each inserted feature associated with a inserted output of a second random hash function, the plurality of the inserted features having stored outputs based on a comparison of the outputs of the first random hash function to the inserted outputs)

outputting, by the search computer program, the identified inserted features. (See Navlakha [0074] “At 270 or 1970, the matches are output as a search result. In practice, the matches indicate that the query item and sample item hashes are similar (e.g., a match). [Thus,  outputting, the identified inserted features]”)

Parikh also discloses this limitation in more detail. (See Parikh [0080-0083] “implementations apply a transformation to the dataset the turns each row into a dataframe with column terms that contains the set of terms 149... To count the items in a column, be terms or pairs of terms, implementations may use the explode function to split a row with a set entry into a set of rows with an individual item per row, create a count column initialize to 1, then do a groupBy( . . . ).agg(sum( . . . )) to get overall counts. I for each term 149 is then calculated from term counts and IC for each pair from both pair counts and term counts. These are stored in separate tables [i.e. identified inserted features]. With the two tables mentioned previously, scoring each candidate row pair produced by LSH 145 is a similar sequence of explode, join, and groupBy.agg(sum( . . . )) operations. LSH 145 outputs a dataframe containing pairs of candidate duplicates 144 in the form of a pair of IDs (each ID in its own column) with each IDs corresponding set of terms and set of enumerated term pairs (each set in its own column). [Thus, outputting, the identified inserted features]”)
	
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Navlakha to incorporate the teachings of Parikh to output identified inserted features matched in pairs including the id and set of terms of each identified inserted features.
	
One would be motivated to do so to detect potential duplicates and minimize false positives (Parikh 0059).
	
	Regarding claim 8, Navlakha-Parikh teaches all limitations and motivations of claim 7, further comprising: transforming, by the search computer program, each of the query features into a query feature vector. (See Navlakha [0368-0369] “receiving a query; extracting a feature vector from the query to produce a query feature vector;”)

	Regarding claim 9, Navlakha-Parikh teaches all limitations and motivations of claim 8, Navlakha-Parikh also teaches of the elements of claims 1 and 2 in method form. Therefore, the supporting rationale of the rejection to claim 1 and 2 applies equally as well to those elements of claim 9.

Regarding claim 11, Navlakha-Parikh teaches all limitations and motivations of claim 8, further comprising:  ranking, by the search computer program, identified stored features using an exact similarity comparison between a stored feature vector for each of the identified stored features and the query feature vectors. (See Navlakha [0073] “At 260 or 1960, matches [i.e. comparison] the query item [ hash(es) to the sample hashes database...Exemplary matching includes a nearest neighbor [i.e. similarity] search (e.g., an exact [Thus, using an exact similarity comparison], an approximate, or a randomized nearest neighbor search)” See also Navlakha [0293] “use low-dimensional hashes to reduce the search space and quickly find candidate neighbors and then to use high-dimensional hashes to rank these neighbors according to their similarity to the query.”)

Regarding claim 12, Navlakha-Parikh teaches all limitations and motivations of claim 7, wherein the features comprise term features. (See Navlakha [0075] “In any of the examples herein, a digital item (...“query item” [i.e. query feature]...can take a variety of forms...any digital item or a representation of the digital item (e.g., feature vector) be used as input to the technologies...Example digital items include documents...strings [i.e. term features]” 

See also Parikh [0105] “In block 340, features are extracted from each of the duplicate candidate pairs based on one or more terms located in the duplicate candidate pairs. [Thus, features comprise term features]”)

Regarding claim 13, Navlakha-Parikh teaches all limitations and motivations of claim 7, wherein the query is for Java source code. (See Parikh [0060] “Implementations of the processing pipeline 100 may allow the content of the data that needs to be run through duplicate detection be specified by a configuration file that defines the job. The configuration yaml file defines the sources of the datasets that is used. The name of these sources can be registered in a cluster computing system (e.g., spark) so that anytime that name is used in a query (e.g., spark sql query), it refers to the dataset loaded into spark from the url and the format defined (the format can be jdbc, csv, parquet, file or json [e.g. java source code]).”)

Regarding claim 14, Navlakha-Parikh teaches all limitations and motivations of claim 7, wherein the first random hash function comprises a Minhash method. (See Navlakha [0096] “ the hash model can perform sparsification of values in the hash... Exemplary sparsification includes...MinHash”)

Regarding claim 15, Navlakha-Parikh teaches all of the elements of claim 1 in method form rather than system form. Navlakha also discloses a system [0006]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.

Regarding claim 18, Navlakha-Parikh teaches all limitations and motivations of claim 15, Navlakha-Parikh also teaches all of the elements of claim 6 in method form rather than system form. Navlakha also discloses a system [0006]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 18.

Regarding claim 19, Navlakha-Parikh teaches all limitations and motivations of claim 15, Navlakha-Parikh also teaches all of the elements of claim 7 in method form rather than system form. Navlakha also discloses a system [0006]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 19.

Regarding claim 20, Navlakha-Parikh teaches all limitations and motivations of claim 19, Navlakha-Parikh teaches all of the elements of claim 8 in method form rather than system form. Navlakha also discloses a system [0006]. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 20.

Claims 3, 10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Navlakha-Parikh, in view of Ghanbarpour (Non Patent Literature: Journal of Universal Computer Science, vol. 25, no. 4 (2019), Survey on Ranking Functions in Keyword Search over Graph-Structured Data. 361-389 submitted: 20/4/18, accepted: 15/4/19, appeared: 28/4/19 ã J.UCS A1).

Regarding claim 3, Navlakha-Parikh  teaches all limitations and motivations of claim 2.

Navlakha-Parikh does not explicitly disclose wherein the scoring method comprises Inverse Leaf Frequency (ILF). 

However, Ghanbarpour discloses wherein the scoring method comprises Inverse Leaf Frequency (ILF). (See Ghanbarpour Page 368, Section 3.1 – Node-level:  Disclosing the use of ILF (Inverse Leaf Frequency) ranking functions “Using ILF, just the leaf nodes of results are contributed in keyword weighting [Thus, scoring].”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Navlakha-Parikh to incorporate the teachings of Ghanbarpour to use of ILF (Inverse Leaf Frequency) ranking/scoring method.
	
One would be motivated to do so obtain top more relevant results (Ghanbarpour  Page 1, Abstract).

Regarding claim 10, Navlakha-Parikh teaches all limitations and motivations of claim 7, Navlakha-Parikh further in view of  Ghanbarpour also teaches all of the elements claim 3 in method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10.

Regarding claim 16, Navlakha-Parikh teaches all limitations and motivations of claim 15, Navlakha-Parikh further in view of  Ghanbarpour also teaches all of the elements of claims 2 and 3 in method form rather than system form. Navlakha also discloses a system [0006]. Therefore, the supporting rationale of the rejection to claims 2 and 3 applies equally as well to those elements of claim 16.

	Regarding claim 21, Navlakha-Parikh teaches all limitations and motivations of claim 20, Navlakha-Parikh further in view of  Ghanbarpour also teaches all of the elements of claims 7 and 9-11 in method form rather than system form. Navlakha also discloses a system [0006]. Therefore, the supporting rationale of the rejection to claims 7 and 9-11 applies equally as well to those elements of claim 21.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Navlakha-Parikh, in view of Avagyan (US Patent Application Publication No. US 20180246943 A1).

Regarding claim 4, Navlakha-Parikh teaches all limitations and motivations of claim 1.

Navlakha-Parikh does not explicitly disclose wherein the ingestion computer program transforms each of the selected features using a normalized frequency, a term frequency, inverse document frequency (TF-IDF).

However, Avagyan discloses wherein the ingestion computer program transforms each of the selected features using a term frequency, inverse document frequency (TF-IDF). (See Avagyan [0057-0073] “One or more distinct similarity measures may be used, and the results are combined to generate a composite score. The composite score represents confidence that each candidate is the true match for the given raw entity query...a term frequency, inverse document frequency (TF-IDF) approach may be employed wherein each feature [e.g. selected features](dimension) is inversely-weighted by how common that feature is across items in an entire corpus. The value of this feature is computed from the cosine similarity of the TF-IDF weights.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Navlakha-Parikh to incorporate the teachings of Avagyan to use a term frequency, inverse document frequency (TF-IDF).
	
One would be motivated to do so to obtain top scoring results as the most relevant (Avagyan [0057]).

Regarding claim 17, Navlakha-Parikh teaches all limitations and motivations of claim 15, Navlakha-Parikh further in view of Avagyan teaches all of the elements of claim 4 in method form rather than system form. Navlakha also discloses a system [0006]. Therefore, the supporting rationale of the rejection to claims 4 applies equally as well to those elements of claim 17.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Navlakha-Parikh, in view of Hajimirsadeghi (US Patent Application Publication No. US 20200076841 A1).

Regarding claim 5, Navlakha-Parikh teaches all limitations and motivations of claim 1.

Navlakha-Parikh does not explicitly disclose further comprising: identifying, by the ingestion computer program, one of the selected features that has a length that is smaller than a fixed length; and padding, by the ingestion computer program, the feature to the fixed length using a position dependent string.

	However, Hajimirsadeghi discloses identifying, by the ingestion computer program, one of the selected features that has a length that is smaller than a fixed length; and padding, by the ingestion computer program, the feature to the fixed length using a position dependent string. (See Hajimirsadeghi [0173] “raw feature vector 940 is populated by copying a single string of bits from packet 910. In an embodiment, the single string of copied bits [e.g. selected features] begins at the first bit of packet 910. In an embodiment, raw feature vector 940 has a fixed size [i.e. fixed length]... In an embodiment, the single string of copied bits [Thus, identified] is padded or truncated to match the fixed size [i.e. fixed length] of raw feature vector 940.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Navlakha-Parikh to incorporate the teachings of Hajimirsadeghi to use a term frequency, inverse document frequency (TF-IDF).
	
One would be motivated to do so to allow features to match the fixed size [i.e. fixed length] of the feature vector (Hajimirsadeghi [0173]), thus allowing these features in the feature vector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161